Exhibit 10.2

 

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

2014 STOCK OPTION GRANT AGREEMENT

 

 

 

Employee Name:    [Participant Name] Number of Stock Options Subject to Grant:
   [Shares Granted] Type of Option    [Grant Type] (ISO: Incentive Stock
Option/NQ: Non-Qualified Stock Option)    Date of Grant:    [Date] Closing Price
on Grant Date:    [Price]

 

 

THIS STOCK OPTION GRANT AGREEMENT (this “Agreement”) is made as of the date in
the box above labeled “Date of Grant” by Huntington Bancshares Incorporated, a
Maryland corporation and its subsidiaries (the “Company”), and is hereby
communicated to the employee named in the box above (the “Employee”). Undefined
capitalized terms used in this Agreement shall have the meanings set forth in
the Company’s 2012 Long-Term Incentive Plan as may be amended from time to time
(the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 6 of the Plan, the Committee may grant awards of
Stock Options to employees.

WHEREAS, the Company desires to compensate the Employee with a grant of Stock
Options for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Stock Options under the following terms and conditions:

 

1. Grant of Options.

The Company, by authority of the Compensation Committee of the Board of
Huntington Bancshares Incorporated, grants to the employee, named in the box
above (the “Employee”), a grant of the number of Options identified above to be
issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan.

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

2. Vesting Provisions.

This Option has been granted from the Plan, effective as of the Date of Grant
and will vest as follows:

(a) Except as otherwise provided herein, this Option will vest in equal
increments on the anniversary date of each of the four years following the Date
of Grant.

(b) In the event that the employment of the Employee is terminated for reasons
other than death, Disability, or Retirement before the fourth anniversary of the
Date of Grant, this Option shall be exercisable in accordance with Section 6.6
of the Plan. This generally means that the rights under each unvested Option
shall be forfeited and any vested Option shall terminate upon the earlier of
(1) the expiration of such Option, or (2) sixty (60) days after the Employee’s
termination of employment, unless such termination of employment was for Cause.

(c) In the event that the Employee’s employment is terminated for Cause, the
rights under each then outstanding Option granted to the Employee shall
immediately terminate.

(d) Notwithstanding the foregoing, in the event of the Employee’s Retirement
before the fourth anniversary of the Date of Grant, the vested Option shares
shall remain exercisable through the expiration date described in Section 4
below, and the unvested Option Shares shall be immediately forfeited.

(e) In the event that the Employee’s employment is terminated by reason of death
or Disability, or if the Employee dies or becomes Disabled after Retirement, all
such outstanding Options shall become exercisable in full, and the Employee or
(in the case of the Employee’s death) the executor or administrator of such
Employee’s estate or a person or persons who have acquired the Options directly
from the Employee by bequest, inheritance, or by reason of written designation
as a beneficiary on a form proscribed by the Company, shall have until the
earlier of (i) the expiration dates of this Option or (ii) thirteen (13) months
after the Employee’s date of death or Disability, to exercise such Options.

(f) Notwithstanding any provision in items 2(a)—2(e) above, if on December 31st
before the applicable vesting date described in Section (a) above, the Company’s
Tier 1 Common Equity Ratio is less than the goal set forth in the Company’s
Capital Management Policy (currently 7.00%), the Employee’s stock options that
otherwise would have vested on such date shall instead vest on the first
applicable anniversary of the Date of Grant after the December 31st in which the
Company’s Tier 1 Common Equity Ratio is greater than or equal to the goal set
forth in the Company’s Capital Management Policy. However, if the Company’s Tier
1 Common Equity Ratio remains less than the goal set forth in the Company’s
Capital Management Policy for a period of three continuous years after the
otherwise applicable vesting date described in items (a)-(e) above, the Employee
shall not vest in that 1/4 share of the stock options and shall instead forfeit
such stock options.

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

(g) In the event of a Change in Control, all outstanding Option shares shall
become immediately and fully vested and exercisable, and they shall remain
exercisable through the expiration date described in Section 4 below.

 

3. Forfeiture Provisions.

(a) If, before the fourth anniversary of the Date of Grant, or if later, the
applicable anniversary of the Date of Grant described in Section 2(f) of this
Agreement immediately following the December 31st in which the Company’s Tier 1
Common Equity Ratio is greater than or equal to the goal set forth in the
Company’s Capital Management Policy, the Employee’s employment or service with
the Company is terminated for any reason other than a Permitted Termination, all
of the Employee’s stock options shall be forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all stock options and require
repayment of any amount previously paid under this Agreement in accordance with
the terms of the Huntington Bancshares Incorporated Recoupment/Clawback Policy
(“the Policy”), any other applicable policy of the Company, and any other
applicable laws and regulations. The Policy is available on the Risk Management
and Corporate Policy home page of the Huntington intranet.

(c) This stock option grant is subject to acceptance of all the terms,
conditions and limitations of the Plan. The Plan may be amended from time to
time, including but not limited to provisions on tax withholding and forfeiture.
This stock option grant is subject to such rules and regulations that the
Committee may adopt for administration of the Plan, and to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

4. Expiration of Option.

This Option will expire at midnight of the calendar year prior to the seventh
anniversary of the date of grant, or upon such earlier expiration date as
provided in the Plan, and shall not be exercisable thereafter.

 

5. Option Exercise Price.

The Option price of this grant is equal to the Fair Market Value (the closing
price) as quoted on the NASDAQ Global Select Market per share as specified in
the Plan on the Date of Grant.

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

6. Exercise of Option and Withholding.

The Option may be exercised, in whole or part (for the purchase of whole shares
only), electronically by complying with the requirements on Fidelity’s web site
and satisfying any other requirements that the Company may impose under
Section 6.5 of the Plan. Payment of the exercise price shall be made in a manner
approved by the Company under Section 6.5 of the Plan. Tax and any other
necessary withholding obligations shall be satisfied in a manner consistent with
Article 18 of the Plan.

 

7. Securities Law Compliance.

No Option shares shall be purchased upon the exercise of the Option unless and
until the Company and the Employee shall have complied with all applicable
federal or state registration, listing, and qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Company has received evidence satisfactory to it that the Employee
may acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the Company
shall be final, binding, and conclusive. The Company reserves the right to
legend any certificate for shares, conditioning sales of such shares upon
compliance with applicable federal and state securities laws and regulations.

 

8. No Rights as Shareholder or Employee.

The Employee shall not have any privileges of a shareholder of the Company with
respect to any Option shares subject to (but not acquired upon valid exercise
of) the Option, nor shall the Company have any obligation to issue any dividends
or otherwise afford any rights to which shares are entitled with respect to any
such Option shares, until the date of the issuance to the Employee of a stock
certificate evidencing such shares.

Nothing in this Agreement or the Option shall confer upon the Employee any right
to continue as an Employee of the Company or to interfere in any way with the
right of the Company to terminate the Employee’s service at any time.

 

9. Non-Transferability of Option.

This Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Employee, other than by will or by the laws of
descent and distribution. Further, this Option shall be exercisable during his
or her lifetime only by the Employee.

 

10. Plan Governs.

This Option is subject to acceptance of all the terms, conditions and
limitations of the Plan, including Article 19 with respect to forfeitures. The
Plan may be amended from time to time, including but not limited to provisions
on tax withholding and forfeiture. This Option is subject to such rules and
regulations that the Compensation Committee may adopt for administration of the
Plan, and to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

11. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of Ohio, without giving effect to the choice of law principles
thereof.

NON-SOLICITATION PROVISION

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 30
days of the distribution of this document, then the grant will be subject to
forfeiture.

By accepting this Agreement and the grants listed herein, the Employee agrees
that he/she will not, during his or her employment with Huntington and for a
period of one year after such employment ceases, either voluntarily or
involuntary for any reason:

 

  1. Solicit, encourage, or induce, either directly or indirectly, any person
employed by the Company for employment with, or to provide services to, any
other entity that does business in securities, commodities, financial futures,
insurance, banking, financial planning, tax-advantaged investments or any other
line of business in which the Company is engaged; or

 

  2. Contact, either directly or indirectly, any customer of the Company for
whom the Employee performed any services or had any direct or indirect business
contact for the purpose of soliciting, influencing, enticing, attempting to
divert, or inducing any such customers to obtain any product or service offered
by the Company from any person or entity other than the Company; or

 

  3. Contact, either directly or indirectly, any customer or prospective
customer of the Company whose identity or other customer specific information
the Employee obtained or gained access to as an employee of Company for the
purpose of soliciting, influencing, enticing, attempting to divert, or inducing
any such customers or prospective customers to obtain any product or service
provided by the Company from any person or entity other than the Company; or

 

  4.

Use proprietary information to solicit, influence, entice, attempt to divert, or
induce any customer or prospective customer of the Company to terminate or
reduce any business relationship with the Company or to obtain any product or
service provided by the Company from any person or entity other than the
Company. Proprietary information includes customer or prospective customer
information, including names, addresses, telephone numbers, email addresses or
other identifying or contact

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

  information, account or transactional information, and other personal,
business or financial information, and also includes information concerning the
Company’s business plans and methods, market strategies, products and services,
technology and computer systems, business techniques and processes, policies,
procedures and training materials.

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2012 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

Stephen D. Steinour

   

 

Chairman, President, and Chief Executive Officer     Date

[Signature]

[Acceptance Date]

 

- 6 -